*54OFINION.
Sterni-iagen:
The petitioner presented two points as the grounds of his proceeding. He deducted $61,432.23 as an inventory loss at the close of the year, and now complains that the Commissioner should not have disallowed this deduction. An unnecessarily long record is made up largely of general testimony as to the conditions of the business and its vicissitudes at the close of the war. But this is of little or no help in determining the precise question before the Board. It appears that the petitioner carried his inventory at cost and continued to do so throughout the year. Notwithstanding this, he guessed that at the close of the year the goods on hand were .worth something less than cost, and although he made no reducing *55entry on bis books he nevertheless deducted what he admits to be an arbitrary amount of $61,432.23 on his income-tax return. Such a haphazard deduction can have no place in the determination of net income. If and when the merchandise was disposed of at less than cost the loss would be deductible, but the petitioner’s unsupported guess as to a shrinkage in value is obviously not deductible.
The second alleged error was the refusal of the Commissioner to allow a deduction for losses on plant. The evidence does not support the petitioner’s allegation.

Judgment will be entered for the Commissioner.